Citation Nr: 1343116	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD
					
A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for entitlement to service connection.  

The Board subsequently remanded the case for further development in August 2010 and July 2012.  The Board's July 2012 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below. 

The Veteran testified before the below-signed Veterans Law Judge in June 2010 in Washington, DC.  A copy of the transcript from that hearing has been associated with the record.  A review of the Virtual VA paperless claims processing system revealed additional medical records pertinent to the present appeal.  The Board has carefully reviewed that evidence.

In July 2012 and August 2010, the Board observed that the issue of entitlement to service connection for a thyroid condition had been raised by the Veteran on the record at the June 2010 hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred the matter to the AOJ for appropriate action.  As there is no indication that the AOJ has commenced any development on this issue, the issue of entitlement to service connection for a thyroid condition is again REFERRED to the AOJ.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that development directed in prior remands was not completed.  The matter must be remanded to the RO/AMC in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

During the June 2010 hearing, the Veteran testified that some pertinent medical records might be co-located with her ex-husband's service treatment records.  Specifically, she indicated that although she had separated from service in April 1992, she continued to receive medical treatment through the Department of Defense as the dependent spouse of an active service member.  The Veteran's authorized representative stated that a search for those records would be pertinent, and the Board's July 2012 and August 2010 Remands instructed the RO/AMC to attempt to obtain any such treatment notes.  

Following the Board's July 2012 Remand, the AMC mailed a letter to the Veteran requesting that she provide M.W.G.'s full name, date of birth, and social security number.  The Veteran did not respond to this request, and the RO/AMC issued a Formal Finding of Unavailability for these records.  The Board notes that the July 2012 Remand identified the Veteran's ex-husband during the relevant period as M.W.G.  During the June 2010 hearing, however, the Veteran testified that her treatment for migraine headaches began in 1993.  From May 1992 through June 1994, the Veteran was married to M.H.H.  The claims file contains a record that documents M.H.H.'s full name and date of birth, which may be sufficient to locate his service treatment records without the Veteran needing to provide further identifying information.  On remand, the RO/AMC should attempt to obtain any of the Veteran's medical records contained within M.H.H's file.

The July 2012 Remand also directed the RO/AMC to obtain the necessary authorization from the Veteran for the release of any private treatment records not currently on file.  The RO/AMC sent the Veteran compliant notice requesting additional information regarding neurological treatment and the relevant authorization forms.  The Veteran did not respond to this request.  While this case is in remand status, the RO/AMC should take the opportunity to further develop the claim by renewing this request for information and for the authorization forms allowing for the release of all pertinent private treatment records. 

Finally, the August 2010 Remand directed that the Veteran be scheduled for a neurological examination, and an opinion provided on the likelihood that the Veteran's migraine headaches were aggravated by her service-connected sinusitis with allergic rhinitis.  The Remand instructed that each opinion must contain a comprehensive rationale.  The Veteran was afforded a neurological examination in November 2010, wherein the VA examiner opined that it was less likely than not that her migraine headaches are aggravated by her sinusitis with allergic rhinitis.  

The VA examiner's opinion is inadequate, however, because he did not provide a well-supported rationale or explanation for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Therefore, the RO should request that the VA examiner who provided the November 2010 VA examination provide a supplemental opinion with supporting explanation and rationale with regard to the likelihood that the Veteran's migraine headaches were caused or aggravated by her service-connected sinusitis with allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the necessary authorization forms for the release of any private treatment records not currently on file.  The records requested must specifically include, but are not limited to, records from Dr. Imbeau of the Asthma, Allergy, and Sinus Center.  Also, ask the Veteran to identify any private neurologists who may have treated her for headaches.  If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Take appropriate steps to locate service treatment records for the Veteran's ex-husband, M.H.H., born May 17, 1962.  The full name of the Veteran's ex-husband can be found on a marriage license certified on May 18, 1992, which is located in the claims file.  Review his records and determine whether any of the treatment records within his file belong to the Veteran.  If so, associate those records with her claims file, but DO NOT ASSOCIATE ANY RECORDS OF TREATMENT RECEIVED BY M.H.H. WITH HER CLAIMS FILE.  If no additional records can be located (i.e. they do not exist or further efforts to obtain them would be futile), make a formal finding as to unavailability and inform the Veteran of the status of those records.   

3.  Following completion of the aforementioned development, refer the Veteran's claims file to the neurologist who conducted the November 2010 VA examination or, if he is unavailable, to another suitably qualified VA medical professional, for a supplemental opinion.  The claims folder must be made available to the neurologist for review of the case.  A notation to the effect that a review of the record took place should be included in the report.  

a.  The VA examiner must provide an opinion of whether it is "at least as likely as not" (50 percent probability or more) that the Veteran's current migraine headaches were caused or aggravated by his service-connected sinusitis with allergic rhinitis.  Aggravation is defined as a permanent worsening beyond the natural progress of the disability.  

b.  If additional records have been added to the claims file as a result of either of the aforementioned remand instructions, the VA examiner must also provide an opinion regarding whether it is at least as likely as not (50/50 probability) that the Veteran's migraine headaches began in service or resulted from trauma sustained in service, or, if preexisting, were aggravated by active service.

The history of the Veteran having sustained a nasal and facial fracture prior to service, and her lay history of injuring her head during a fall during active service should be addressed in answering this question.   

The examiner must provide a thorough explanation and rationale for any and all opinions provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must state that fact, and provide the reasons why an opinion would require speculation as well as indicate what evidence would be necessary to form an opinion.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be 
given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


